OPINION AND ORDER
On April 18, 1994, the Inquiry Tribunal charged Movant, Tai-Wing Wong, with one count of violating SCR 3.130-1.4(a) and one count of violating SCR 3.130-3.3(a)(3).
During her representation of a client in a dissolution of marriage action, movant failed to communicate sufficiently with her client to keep her reasonably informed as to the status of the action. In her capacity as a Notary Public, Movant executed a jurat on a verified pleading knowing that the date of the jurat was inaccurate. Movant then filed the pleading in the divorce proceedings and in so doing offered false evidence. After the disciplinary charge was issued, Movant realized her error and took immediate and appropriate remedial measures.
Movant has acknowledged that her conduct violated SCR 3.130-1.4(a) and SCR 3.130-3.3(a)(3). She has requested that the disciplinary proceeding now pending against her be terminated by a public reprimand for her violation of the applicable standards of professional conduct. The Kentucky Bar Association has offered no objection to the proposed sanction. Movant has tendered payment of $157.50 as full payment of the disciplinary costs in accordance with SCR 3.450(1).
Having reviewed the record, we conclude that the evidence supports the recommendation of the Kentucky Bar Association. Tai-Wing Wong is hereby publicly reprimanded for her misconduct as set forth hereinabove, and the disciplinary proceeding pending *231against Movant shall be terminated at her cost, all in accordance with SCR 3.450(1).
All concur.